 INNOVATIVE EDUCATIONAL                       :
 PROGRAMS, LLC,                               : UNITED STATES DISTRICT COURT
                                              :    DISTRICT OF NEW JERSEY
              Plaintiff,                      :
                                              :    Civil Action No. 17-6886 (FLW)
       v.                                     :
                                              :   MEMORANDUM AND ORDER
 DARWIN NATIONAL ASSURANCE                    :
 COMPANY,                                     :

              Defendant.

      There are three discovery issues before the Court which, despite their efforts,

the parties have been unable to resolve; first, whether Defendant must produce

information it redacted or withheld from Plaintiff based on the protections of the

attorney-client privilege and/or the work-product doctrine; second, whether

Defendant must produce file materials from different claims made by other

insureds; and finally, whether Plaintiff must produce the narrative portions of the

legal bills it has withheld from Defendant. These issues were discussed during a

conference with counsel on May 15, 2019. As a result, the latter two issues have

been resolved in the following manner.

      With respect to Defendant’s request for production of materials related to

different claims by insureds other than Plaintiff, Defendant was granted leave to

serve reformulated requests in order to discover whether:

             1) Defendant has ever denied coverage to other insureds under
                policies with the same definition of “Claim” and the same
                Professional Services Exclusion; and/or
             2) Defendant has ever extended coverage to other insureds under


                                          1
                policies with the same definition of “Claim” and the same
                Professional Services Exclusion.

Defendant’s reformulated requests will be more narrowly tailored, less

burdensome and more likely to yield information relevant to the claims asserted in

this case.

      With respect to Defendant’s request for production of the narrative portions

of the legal bills associated with Plaintiff’s response to the Civil Investigative

Demand, counsel have agreed to submit these materials to the Court for in-camera

review to determine whether Plaintiff’s assertion of privilege is appropriate.

Plaintiff must do so by June 21, 2019.

      Finally, with respect to Plaintiff’s request for production of the redacted

portions of Defendant’s claim file materials, Plaintiff maintains, “based on the

unredacted information in the claim notes and descriptions in the privilege log,

[Defendant] has improperly redacted and/or withheld certain emails and claim

notes.” ECF No. 31 at pp. 1-2. To the contrary, Defendant maintains “the

information [it] has redacted or withheld from its document production to date is

not discoverable because it is protected from disclosure by the attorney-client

privilege and/or the work product doctrine.” ECF No. 32 at pp. 1-2.

      The material in dispute was generated during the six-month period from

March 20, 2017, when Plaintiff first challenged Defendant’s earlier denial of


                                           2
coverage (i.e.: by letter dated March 21, 2016), to September 8, 2017 when

Plaintiff commenced this action. Id. Counsel has represented that Defendant has

not redacted or withheld any materials from its claim file that predate March 20,

2017.

        Plaintiff argues that Defendant “has produced no evidence that it had any

reasonable anticipation of litigation prior to [Plaintiff’s filing suit]. ECF No. 31 at

p. 3. Further, Plaintiff argues, “the mere prospect of litigation does not convert

[Defendant’s] ordinary course of business investigative files into work product.”

Id. (citations omitted). Citing St. Paul Reins. Co. v. Commercial Fin. Corp., 197

F.R.D. 620 (N.D. Iowa 2000) as well as Westwood Prods., Inc. v. Great Am. E&S

Ins. Co., 2011 WL 3329616 (D.N.J. 2011), Plaintiff correctly notes that an insurer

cannot shield claim documents from production simply by engaging counsel to

conduct its investigation of a claim for coverage. Neither are an investigating

attorney’s mental impressions, conclusions or opinions protected if they are purely

part of the insurer’s investigation and evaluation of coverage and not part of its

preparation for anticipated litigation. St. Paul at 637.

        On March 21, 2016, Defendant denied Plaintiff’s claim for coverage. On

March 20, 2017, Plaintiff’s coverage counsel, Lowenstein Sandler, wrote to

Defendant demanding that Defendant withdraw its denial. As a result, Defendant’s

coverage counsel responded to Plaintiff’s demand. Thereafter, through their


                                           3
respective coverage counsel, the parties exchanged several letters during which

Defendant consistently maintained its determination to deny coverage. Based upon

the Court’s review of this correspondence (copies of which are attached as Exhibits

to ECF No. 32), it does not appear that Defendant was engaged in any further

investigation of the claim, any reconsideration of its coverage decision, or any

effort to resolve its differences with Plaintiff. Rather, it appears Defendant engaged

its coverage counsel for the purpose of seeking legal advice in reasonable

anticipation of litigation over its decision to deny Plaintiff’s claim. As a result, the

Court finds, Defendant’s communications with its coverage counsel after March

20, 2017 are protected by the attorney-client privilege. Accordingly, Plaintiff’s

request to compel production is DENIED.

      It is So Ordered, this 12th day of June 2019.


                                                    s/ Douglas E. Arpert
                                                   DOUGLAS E. ARPERT
                                                  United States Magistrate Judge




                                            4
